DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-4, in the reply filed on 10/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2020.
Specification
The use of the term Inconel at page 2 line 30, page 8 line 9, page 9 line 12 and 24, page 10 line 4 and Table 1, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 2, the limitation “the components of the outer layer and the inner layer” is recited in lines 3-4, it is unclear what “the components” is referring. For the purpose of compact prosecution, the examiner interprets “the components of the outer layer and the inner layer” as the Ni of the Ni-base alloy in the outer layer and the Pt of the Pt-base alloy in the inner layer. Clarification is requested.
In reference to claim 4, the limitation “the components of the outer layer and the second intermediate layer” is recited in line 6, it is unclear what “the components” is referring. For the purpose of compact prosecution, the examiner interprets “the components of the outer layer and the second intermediate layer” as the Ni of the Ni-based alloy in the outer layer and the Pd, Pt-Ni alloy, or Pd-Ni alloy of the second intermediate layer. Clarification is requested.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi et al. (US 2016/0064903) in view of Kagawa et al. (US 4,670,684) (Kagawa).
In reference to claim 1, Deguchi teaches a spark plug including a tubular housing, a tubular insulator retained in the housing, a center electrode and an annular ground electrode ([0048]). The ground electrode includes an annular base member and a noble metal layer provided on an inner circumferential surface of the base member ([0062]; [0120]) (corresponding to a pipe material comprising: an outer layer; an inner layer).
The base member is made of a nickel (Ni) alloy ([0062]; [0120]) (corresponding to an outer layer made of a Ni-based alloy). The noble metal layer provided on an inner circumferential surface of the base member is made of platinum (Pt) or an alloy thereof ([0062]; [0120]) (corresponding to an inner layer provided inside the outer layer and made of a Pt-based alloy).
Deguchi does not explicitly teach an intermediate layer provided between the outer layer (i.e., base member) and the inner layer (i.e., noble metal layer), as presently claimed. 
	Kagawa teaches a chip electrode which has superior bonding properties to central and ground electrodes made of nickel-based alloys (col. 1, lines 62-66). The chip is composed of an intermediate layer and a top surface layer, the intermediate layer is made of a platinum-nickel alloy and the top surface layer is made of a platinum-based alloy (col.2, line 68 – col.3, line 21).
	Kagawa further teaches using the platinum-nickel alloy intermediate layer, as the nickel content is increased, the gaps are reduced between the nickel-based alloy and platinum-based alloy and the bonding properties are improved (col. 4, lines 47-63).
	In light of the motivation of Kagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the ground 
In reference to claim 2, Deguchi in view of Kagawa teaches the limitations of claim 1, as discussed above. Deguchi in view of Kagawa further teaches the intermediate layer is a platinum-nickel alloy containing 10 to 60% by weight nickel and the balance being platinum (Kagawa, col. 3, lines 15-17, 34-36) (corresponding to the intermediate layer has a composition including a combination of Pt and Ni).
	Deguchi in view of Kagawa further teaches the platinum-nickel alloy and platinum-based alloy plates are joined together and then secured to the electrode (Kagawa, col. 3, lines 27-29), and further, the noble metal layer including the intermediate layer is diffusion-bonded to the base member of the ground electrode (Deguchi, [0016]); therefore, it is clear that when diffusion boned to the nickel alloy base member the diffusion bonded intermediate alloy will diffuse with the base member and platinum alloy noble metal layer (corresponding to in addition to the components of the outer layer and the inner layer).
In reference to claim 3, Deguchi in view of Kagawa teaches the limitations of claim 1, as discussed above. Deguchi in view of Kagawa further teaches the intermediate layer is a platinum-nickel alloy containing 10 to 60% by weight nickel and the balance being platinum (Kagawa, col. 3, lines 15-17, 34-36) (corresponding to the intermediate layer is a layer made of a Pt-Ni alloy).
Claim 3 defines the product by how the product was made (i.e., diffusion bonded).  Thus, claim 3 is product-by-process claims.
.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (US 2014/0265813) in view of Deguchi.
In reference to claim 1, Kowalski teaches a multi-layer sparking component for a ground electrode ([0002]). The multi-layer sparking component includes three or more individual layers pre-manufactured into a multi-layer ribbon, sheet and/or laminate; the multi-layer sparking component includes a base metal layer (Inconel 601), a first precious metal layer (Pt-30Ni) and a second precious metal layer (Pt-10Ni) ([0028]) (corresponding to an outer layer made of Ni-based alloy; an inner layer provided inside the outer layer and made of a Pt-based alloy; and an intermediate layer provided between the outer and the inner layer). 
	Kowalski doesn’t explicitly teach the multi-layer sparking component is a pipe material, as presently claimed. 
Deguchi teaches a spark plug including a tubular housing, a tubular insulator retained in the housing, a center electrode and an annular ground electrode ([0048]). The ground electrode includes an annular base member and a noble metal layer provided on an inner circumferential surface of the base member ([0062]; [0120]). The base member is made of a nickel (Ni) alloy ([0062]; [0120]). The noble metal layer provided on an inner circumferential surface of the base member is made of platinum (Pt) or an alloy thereof ([0062]; [0120]).

In reference to claim 2, Kowalski in view of Deguchi teaches the limitations of claim 1, as discussed above. Kowalski teaches a base metal layer (Inconel 601), a first precious metal layer (Pt-30Ni) and a second precious metal layer (Pt-10Ni) ([0028]), therefore, the first precious metal layer has a composition including a combination of Pt and Ni (corresponding to the intermediate layer has a composition including a combination of Pt and Ni).
	Kowalski further teaches the precious metal layer is joined to the base metal layer via a process that includes one or more of the following processes: cladding, rolling, electrodeposition, laminating, welding, hot stamping, hot forming, etc. such that one or more intermetallic layers are formed at the interface of the two layers ([0022]); given that the precious metal layer includes intermetallic layers at the interface of the layers it is adjoined to it is clear the precious metal layer includes elements of the base metal layer and the second precious metal layer (corresponding to in addition to the components of the outer layer and the inner layer).
In reference to claim 3, Kowalski in view of Deguchi teaches the limitations of claim 1, as discussed above. Kowalski teaches a base metal layer (Inconel 601), a first precious metal layer (Pt-30Ni) and a second precious metal layer (Pt-10Ni) ([0028]), therefore, the first precious corresponding to the intermediate layer is a layer made of a Pt-Ni alloy).
Although Kowalski in view of Deguchi does not explicitly teach the outer layer and the intermediate layer are diffusion bonded, and the intermediate layer and the inner layer are diffusion bonded as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kowalski in view of Deguchi meets the requirements of the claimed pipe material, Kowalski in view of Deguchi clearly meets the requirements of the present claim.  
 
In reference to claim 4, Kowalski in view of Deguchi teaches the limitations of claim 1, as discussed above. Kowalski in view of Deguchi teaches a base of a nickel alloy (Inconel 601), a first precious metal layer (Pt-30Ni) and a second precious metal layer (Pt-10Ni) (Kowalski, [0028]).
Kowalski further teaches the precious metal layer is joined to the base metal layer via a process that includes one or more of the following processes: cladding, rolling, electrodeposition, corresponding to the intermediate layer comprises a first intermediate layer and a second intermediate layer; the first intermediate layer is provided inside the outer layer, and the second intermediate layer is provided between the first intermediate layer and the inner layer).
Given that the Kowalski in view of Deguchi teaches the base is a nickel alloy, the first precious metal layer is Pt-30Ni, precious metal layer is joined to the base metal layer via a process that includes one or more of the following processes: cladding, rolling, electrodeposition, laminating, welding, hot stamping, hot forming, etc. such that one or more intermetallic layers are formed at the interface of the two layers, it is clear the one or more intermetallic layers formed at the interface of the two layers includes intermetallic of only of the elements contained in the precious metal layer and nickel alloy base (i.e., nickel and platinum) (corresponding to the first intermediate layer is a layer having a composition including Ni in addition to the components of the outer layer and the second intermediate layer). The first precious metal layer is Pt-30Ni (corresponding to the second intermediate layer is a layer made of a Pt-Ni alloy).
Although Kowalski in view of Deguchi does not explicitly teach the second intermediate layer and the inner layer are diffusion bonded as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kowalski in view of Deguchi meets the requirements of the claimed pipe material, Kowalski in view of Deguchi clearly meets the requirements of the present claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MARY I OMORI/Examiner, Art Unit 1784